— In a proceeding to vacate a demand for a verified statement pursuant to section 76 of the Lien Law, petitioner appeals from an order of the Supreme Court, Westchester County, entered June 11, 1975, which, inter alia, denied the application. Order affirmed, with $20 costs and disbursements. A subcontractor, upon request made to the general contractor, is entitled to receive a verified statement pursuant to the provisions of section 76 of the Lien Law, which statement should contain reference not only to moneys allegedly owed on the contract, but also to claims based on damages due to delay and based on extra work performed on order (although not confirmed by change orders). (See Lien Law, § 70, subd 1; 71, subds 2 and 4.) Martuscello, Acting P. J., Cohalan, Munder and Shapiro, JJ., concur.